NOTICE OF ALLOWABILITY 

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 16 May 2022. It is noted that this application benefits from foreign priority to Patent Application Serial No. 2019027272 (Russian Federation) filed 9 September 2019. Claim 9 has been cancelled. Claims 1, 10, and 14 have been amended. The Information Disclosure Statements (IDS) filed 18 February 2022 and 2 June 2022 have been entered and considered. Claims 1-8 and 10-20 are pending and allowed.

Claim Rejections - 35 USC § 103

[3]	Previous rejection(s) of claims 1-8 and 11-20 under 35 U.S.C. 103 as being unpatentable over Guastella et al. (United States Patent Application Publication No. 2019/0258985 in view of Eden et al. (United States Patent Application Publication No. 2015/0356488) have been overcome by the amendments to the subject claims and is/are withdrawn.



Allowable Subject Matter

[4]	Claims 1-8 and 10-20 are allowed.

REASONS FOR ALLOWANCE

[5]	The following is an examiner's statement of reasons for allowance:

Claim 1

The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “...A computer-implemented method of determining a productivity rate of a user in a computer-implemented crowd-sourced environment...the method comprising, at a training phase: acquiring, by the server, a training project...determining, by the server, a set of project-specific features...of the training project; acquiring, by the server, a plurality of training results responsive to the plurality of training tasks having been submitted by the user in chronological order; determining, by the server, a set of user-task specific features representative of characteristics of user interactions between the user and the plurality of training results, the set of user-task specific features comprising at least a respective time stamp for each training task within the plurality of training tasks, the time stamp being indicative of a time taken for the user to submit the associated training result;...generating, by the server, a set of training data, the set of training data including the set of project-specific features, the set of user-task specific features, and the user activity history;...training a machine learning algorithm (MLA),...the training including: generating an inferred function based on the set of features, the inferred function being configured to determine the productivity rate of the user for a given project based on the set of project-specific features associated with the given project and the user activity history, wherein the generating the inferred function comprises determining a learning parameter associated with the user, the learning parameter being indicative of a change in efficiency of the user to submit a given training result following a number of given training results, the learning parameter being determined based at least on an analysis of the respective time stamp of each training task within the plurality of training tasks submitted in the chronological order...”.
	
The most closely applicable prior art of record is referred to in the Office Action mailed 28 February 2022 as Guastella et al. (United States Patent Application Publication No. 2019/0258985). Guastella et al. provides a system and method which allocates tasks to workers based on worker assessments produced using a machine learning model. The system and method includes training the machine learning model based on worker performance on prior tasks, skills data for workers, and experience profiles for workers concerning types of tasks. 

While Guastella et al. is similar to the instant application in many respects, there are clear patentable distinctions. While Guastella et al. is directed to allocating tasks to workers with the objective of optimizing quality and efficiency of completing the tasks by choosing to optimal worker for given tasks, the determinations of worker productivity do not appear to include a productivity rate determined by generating and applying a user-specific learning parameter derived from training data, as presented by the instant invention. 

While both Guastella et al. and the instant invention utilize worker and task-derived attributes to generate a training set for training a machine learning model/algorithm that is subsequently used to allocate tasks to workers, the training set of Guastella et al. does not appear to include a set of project-specific features, a set of user-task specific features, and a user activity history that is/are derived from a training project that includes a sequence of defined training tasks that are completed by a worker in chronological order and include time stamp data associated with the submission of the task results. By extension, while the data and resultant machine learning model of Guastella includes productivity considerations, generally, (e.g., a number of tasks completed by a work in a specified time period), Guastella does not utilize a sequence of time-stamped results from a defined sequence of tasks included in a specified training project to generate an MLA including an inferred function consisting of a user-specific learning parameter. The generated inferred function of the instant invention enables the inventive system to predict/determine a productivity rate of a specific user which incorporates an expected change in efficiency for performing tasks associated with a new project. These functions are patentably distinct from the task allocation methods of Guastella et al. 

Accordingly, Guastella et al. fail to disclose or otherwise render obvious at least “...at a training phase: acquiring, by the server, a training project...determining, by the server, a set of project-specific features...of the training project; acquiring, by the server, a plurality of training results responsive to the plurality of training tasks having been submitted by the user in chronological order; determining, by the server, a set of user-task specific features representative of characteristics of user interactions between the user and the plurality of training results, the set of user-task specific features comprising at least a respective time stamp for each training task within the plurality of training tasks, the time stamp being indicative of a time taken for the user to submit the associated training result;...generating, by the server, a set of training data, the set of training data including the set of project-specific features, the set of user-task specific features, and the user activity history;...training a machine learning algorithm (MLA),...the training including: generating an inferred function based on the set of features, the inferred function being configured to determine the productivity rate of the user for a given project based on the set of project-specific features associated with the given project and the user activity history, wherein the generating the inferred function comprises determining a learning parameter associated with the user, the learning parameter being indicative of a change in efficiency of the user to submit a given training result following a number of given training results, the learning parameter being determined based at least on an analysis of the respective time stamp of each training task within the plurality of training tasks submitted in the chronological order...”, as required by claim 1.

With respect to considerations under 35 U.S.C. 101, while aspects of the claimed invention can broadly be considered to encompass processes performable by mental processing, the generation of the training set and training of the machine learning algorithm including the inferred function and associated learning parameter and further including the execution of the resultant MLA to determine/predict a user productivity rate collectively constitute specialized programming. The underlying programming and combination of elements render the claimed invention necessarily rooted in computer technology and present additional technical elements which integrate the broadly directed subject matter to a practical application of any ineligible processes under the 2019 PEG Step 2A prong 2.

Claim 14

Independent claim 14 is directed to a system. Claim 14 contains the allowable subject matter of claim 1 and is allowed for reasons consistent with those identified with respect to claim 1.

Claims 2-8 and 10-20

Claims 2-8 and 10-20 all depend from allowable claims 1 or 14 and recite further limiting features. Claims 2-8 and 10-20 are allowed for reasons consistent with those identified with respect to claim 1.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Conclusion

[6]	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683